                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                      IN TH E UN ITED ST ATE S D ISTR IC T C O U R T                 April 03, 2019
                      FOR TH E SOUTHERN DISTRICT OF TEXA S                        David J. Bradley, Clerk

                                 H O U STO N D IV ISIO N

TOM M Y A LEX AN D ER,SR .,
(Reg.//07193-035)
              Plaintiff,

                                                  CIVIL A CTION 11-19-0623

LYNN HUGHES,etal.,

              D efendants.

                             M EM O R AN D UM AN D O PIN IO N



       Tom myAlexander,Sr.,aninmateoftheFederalCorredionalInstitution in Beaumont,sued

in February 2019,allegingcivilrightsviolationsresulting from adenialofdueprocess.Alexander,

proceeding pro se and in form apauperis,sues Lynn H ughes,U nited States DistrictJudge'
                                                                                      ,Thom as

M eehan,Jr,,FederalProsecuting A ttorney;Jim m y D .A shley,Private A ttorney at Law ;Bradley

W ilty,informant;M ikeBristol,County Attorney;Kevin Blair,DEA Agent,SD/TX;Becky Burks,

ChiefProbation Office,SD/TX;Charlie Clem ents,DEA Agent;Charlie M athis,DEA Agent;Jim

Hook,H ouston Chronicle;John D oe,Editorofthe Houston Chronicle;John D oe,O wner ofthe

Houston Chronicle;and Fran Faucet,Ow nerofFox N ew s.

       Thethreshold issue iswhetherAlexander'sclaim sshould be dism issed asfrivolous. The

CourtconcludesthatAlexander'sclaimslack meritand should bedism issed forthereasonsstated

below .

1.     Alexander's Allegations

       OnJuly28,1993,afederalgrandjuryinFortM yers,Floridareturnedaone-countindictment
chargingAlexanderand otherswithconspiracytopossesswith intenttodistributeaquantityofcrack

cocaineandcocaine.(CriminalActionNumber2:93-CR-102-FTM-29CM ).OnM arch 18, 1994,
theUnited StatesDistrictCourtfortheM iddleDistrictofFlorida, Fol'
                                                                tM yersDivision sentenced

A lexanderto aterm ofim prisonm entof360 m onths, to befollowed byaterm ofsupervisedrelease.

       A lexanderassertsthatJudgeHughesviolated A lexander'srightsby findingA lexanderguilty

of a vonspiracy of which Atexander is the sole offender. A lexander explains that the other

conspiratorshavebeenacquitted,therebymakingtheconspiracynulandvoid. A lexanderchallenges

the life sentencethatwasgiven to a nonviolentdrug offender.Alexanderassertsthathissentence

wasalso illegalconcerningtheissuethatAlexanderreceivedafour(4)pointenhancementfora
leadership rotlon aone-m an eonspiraey.Atexanderstatesthatheneve:sold d<ug:to the inform ant

BradleyW iltz.Alexanderassertsthatthedefendantsareallguiltyoftaintingthejury,taintingthe
evidence,and pursuing an illegalsentence for a one-m an conspiracy. A lexanderasserts thatthe

prosecutor was notproperly sworn in to practice and that he falsely claimed thatAlexander

possessed firearms. Alexander further asserts that the search warrant was void because the

abandoned carthatwassearcheddid notbelong to Alexanderand wasnoton thesearch warrant.

       Alexanderseekscompensatory damagesof$100,000,000.00.
11.    D iscussion

       A federalcourthastheauthorityto dismissan action in which theplaintiffisproceeding in

form a pauperis before service ifthe courtdeterm inesthatthe action is frivolous orm alicious. 28

U.S.C.j1915(e)(2)(B)(i).A complaintisfrivolousifitlacksanarguablebasisinlaw orfact.See
Dentonv.Hernandez,504U.S.25,31(1992);Richardsonv.Spurlock,260F.3d495,498(5thCir.
2001)(citing Siglar v.Hightower,112 F.3d l91,l93 (5th Cir.1997)). $iA complaintlacksan
arguable basisin law ifitisbased on an indisputably m eritlesslegaltheory, such asifthecom plaint

allegestheviolation ofalegalinterestwhichclearlydoesnotexist.''D avisv.Scott,157 F.3d 1003,

1005(5thCir.1998)(quotingMccormickv.Stalder,105F.3d 1059,1061(5th Cir.1997))              .




       UnderHeckv.Humphrey,512U.S.477,486-87(1994),theCourtmustdismissacomplaint
broughtpursuantto42U.S.C.j1983,whenthecivilrightsaction,ifsuccessful,wouldnecessarily
implytheinvalidity ofaplaintiffseonvictionoxsentence, unlesstheplaintiffdem onstratesthattbe

convietion orsentence hasbeen reversed on directappeal, expunged by executive order,declared

invalid by a state tribunalauthorized to m ake such a determ ination, or called into question by a

federalcourt'sissuanceofawritofhabeascorpusunder28U.S.C.j2254.
       ln thisinstance,the crux ofAtexander's comptaintisthathew asim properly charged and

convicted ofa conspiracy. The com plaintchallengesthe sufficiency ofthe evidence to suppol'tthe

verdict. A ruling granting Alexanderthe reliefwhich he seekswould necessarily im plicate the

validityofhisconvictioninCauseNo.2:93-CR-102-FTM -29CM ,andinevitablyaffecttheduration

ofhisconfinem ent.

       Under H eck, A lexander m ust dem onstrate that his conviction and sentence have been

reversed,invalidated,orexpunged priorto bringing an action underj 1983.Heck,512 U.S.at
486-87. Alexandercannotmake such showing. He hasnotalleged thathisconviction in Cause

Number2:93-CR-102-FTM -29CM has been reversed,invalidated orotherwise expunged. Until

Alexanderreceivesarulingdeclaringhissentenceinvalid,noactionwillaccrueunderj1983.1d.
at488-89;Randellv.Johnson,227F.3d300,30l(5thCir.2000),cert.denie4 532U.S.971(2001)
(ilBecausegplaintiffqisseekingdamagespursuanttoj1983forunconstitutionalimprisonmentand
hehasnotsatisfied the favorableterm ination requirennentofH eck,he isbarred from any recovery.
  '').Alexander'sclaimschallenginghisconvictionfo<aggxavatedl'obberya<eStlegaltyfrivolous''
withinthemeaningofsections1915(e)(2)and 1915A(b).Hamiltonv.Lyons,74F.3d 99,102-103
(5thCir.1996)($iA jl983claim which fallsundertherulein Heckislegallyfrivolousunlessthe
conviction or sentence atissue has been reversed,expunged, invalidated,orotherwisecalled into

question.'').
       Alexander'sclaimsaredismissedwithprejudicetothem beingreassertedwhen theHeck
conditionsaremet.SeeClarkev.Stalder,154F.3d186,191(5thCir.1998),
                                                               .Johnsonv.M cElveen,
l01F.3d423,424(5th Cir.1996).
111.   C onclusion

       Alexander'smotiontoproceedinformapauperis,(DocketEntryNo.4),isGRANTED.The
actionfiledbyTommyAlexander,Sr.(Reg.#07193-035)lacksanarguablebasisinlaw.Hisclaims

areDISMISSED withprejudiceunder28U.S.C.j 1915(e)(2)(B)(i).
       The agency having custody ofAlexanderm ustcontinue to deducttw enty percentofeach

depositm ade to A lexander'sinm ate trustaccountand forw ard paym entsto the Courton a regular

basis,providedtheaccountexceeds$10.00,untilthefiling feeobligation of$350.00 ispaid in full.

TheClerk willprovide acopy ofthisorderby regularmail,facsimile transm issiön,ore-mailto:

       (l)      theInmateTrustFund,FCl-BeaumontMedium,FederalCorrectionallnstitution,
                P.O .Box 26045,Beaum ont,TX 77720,
                                                 .and

       (2)      the M anager of the Three-strikes List for the Southern Districtof Texasat:
Three
    -   strikes@txs.uscoutsagov.
SIGNED atHouston,Texas,on          /pR â q )p!q
                                         .        .



                           ALFRED H .B     ETT
                           UN ITED STA T S DISTRICT JUD G E
